 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BENJY STEPHEN WADE,                                    1:18-cv-01501 BAM (PC)
12                       Plaintiff,
13                                                           ORDER TRANSFERRING CASE TO THE
             v.
                                                             SACRAMENTO DIVISION OF THE
14    PAISLE, et al.,                                        EASTERN DISTRICT OF CALIFORNIA

15                       Defendant(s).
16

17
            Plaintiff Benjy Stephen Wade (“Plaintiff”), a state prisoner proceeding pro se, has filed a
18
     civil rights action pursuant to 42 U.S.C. ' 1983, together with a motion for leave to proceed in
19
     forma pauperis pursuant to 28 U.S.C. ' 1915.
20
            In his complaint, plaintiff alleges violations of his civil rights that took place in
21
     Sacramento County, which is part of the Sacramento Division of the United States District Court
22
     for the Eastern District of California. Therefore, the complaint should have been filed in the
23

24   Sacramento Division.

25          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

26   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

27   will be transferred to the Sacramento Division. This Court will not rule on Plaintiff's request to

28   proceed in forma pauperis.
                                                         1
 1           Good cause appearing, IT IS HEREBY ORDERED that:

 2           1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Sacramento; and

 4           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5   filed at:

 6                                  United States District Court
                                    Eastern District of California
 7                                  501 "I" Street, Suite 4-200
                                    Sacramento, CA 95814
 8
             3. This Court has not ruled on Plaintiff’s request to proceed in forma pauperis.
 9

10   IT IS SO ORDERED.

11
         Dated:    November 1, 2018                             /s/ Barbara   A. McAuliffe             _
12                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
